Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a volume reducing container or a method of using a container with a spiral-grooved overlapping scale body and a cutting cap that fits upon and seals the open top of the spiral grooved overlapping scale body, with a reducing cutter mounted inside the cutting cap adapted to follow and cut through the continuous downward spiraling groove on the container body, yielding a smaller container and a tail of removed material.  
U.S. Patent 1,464,167 to Bergman discloses a can opener with a container 1 and cutting cap 3 that is capable fitting upon and sealing the open top of the container.  Bergman discloses a blade 17 that can be rotated about the top of the container to remove the top of the can.  Bergman does not disclose that the container is spiral grooved and that movement of the blade about the spiraling groove yields a smaller container and a tail of removed material.  The prior art fails to teach or disclose the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.